         Case 1:19-cv-02877-DLC Document 38 Filed 09/10/19 Page 1 of 2



                               Avant Building - Suite 900 | 200 Delaware Avenue | Buffalo, NY 14202-2107 | bsk.com

                                                                                              JEREMY P. OCZEK
VIA ECF                                                                                         jpoczek@bsk.com
                                                                                                  P: 716.416.7037
September 10, 2019

Honorable Denise L. Cote
United States District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 18B
New York, NY 10007-1312

Re:    Signify North America Corporation et al. v. Delta Light (USA) LLC et al.,
       Civil No. 1:19-cv-02877-DLC

Dear Judge Cote:

We represent Plaintiffs Signify North America Corporation and Signify Holding B.V.
(collectively, “Signify”) in this action and respectfully submit this request for a
conference call to discuss an issue that has arisen after our pretrial conference on
August 2, 2109 and receipt of the Pretrial Scheduling Order (Dkt. 30).

In the Parties’ Rule 26 Report (Dkt. 27), all agreed that mediation might be beneficial.
During our pretrial conference with the Court, the parties stated a preference for private
mediation, and the Court ordered mediation to occur no later than November 1, 2019
(Dkt. 30 at ¶4). The parties then began discussing dates and logistics for the mediation.
We write to seek your assistance with a dispute that has arisen.

Signify believes the mediation should take place in New York – where the case was
filed, where the parties are subjected to jurisdiction of the Court, and where trial will
proceed – and in keeping with the Court’s Scheduling Order, before November 1, 2019.
The parties have identified dates in October when all are available. In particular, Signify
is available on the following dates in New York: October 1-4, 7-11, 21-22, and 28-29.
Delta Light has advised it is available on October 9, 10, 11, 14, and 21-23, but only in
London or elsewhere in Europe. To that end, Delta Light has advised that it “is not
available to travel to New York to mediate the case in New York in October.” Delta
Light is willing to make a “special trip” to New York in November, and has offered to
mediate the case on November 21 or 22 in New York, but only if the dates for (1) the
completion of mediation (set for November 1, 2019), (2) the service of discovery (set for
November 1, 2019), and (3) the service of invalidity contentions (set for November 22,
2019) are moved by three (3) weeks. Signify believes the current case schedule should
remain in place (which was recently entered on August 5, 2019), but advised Delta Light
it would consider mediating on November 21 or 22 in New York only if all other dates in
the Court’s Scheduling Order proceed as ordered. However, Delta Light declined.
        Case 1:19-cv-02877-DLC Document 38 Filed 09/10/19 Page 2 of 2
Honorable Denise L. Cote
September 10, 2019
Page 2

Signify notes that Your Honor specifically set November 1, 2019 as the deadline to
complete the mediation after declining to adopt Delta Light’s proposed mediation
deadline of November 15, 2019. Signify would like to schedule a mediation session in
New York on one of the parties’ available October dates (the parties’ common available
dates are October 9, 10, 11, and 21-22) and has proposed mediators in the New York
area for consideration. The case should proceed without delay in accordance with the
Court’s Scheduling Order (Dkt. 30).

The parties have met and conferred on this issue and are at an impasse. Accordingly,
Signify respectfully seeks the Court’s assistance with this matter. We remain available
to have a conference call with the Court at your convenience.

Thank you.

Respectfully submitted,

s/ Jeremy P. Oczek
Jeremy P. Oczek

Counsel for Plaintiffs Signify North America
Corporation and Signify Holding B.V.

cc: Counsel of Record (via ECF)
